UNTTED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

_y-
20Cr0179 (DLC)

PRINCE UKO,

JACOB SAGIAO, ORDER

MARYLYNN PENEUETA,

BRITT JACKSON,

JOSHUA FITTEN,

 

DONTAE COTTRELL,

 

ARINZE OBIKA, > USDC SDNY
NDUKWE ANYAOGU, :
HERMAN BASS,
DAVID URO, and
VICTOR AHAIWE,
Defendants.

 

 

 

 

 

DENISE COTE, District Judge:

IT IS HEREBY ORDERED that the March 9, 2020 Order is
revised as follows:

Those defendants who have yet to appear in the Southern
District of New York, shall appear before the Magistrate Judge
in Courtroom 5A, 500 Pearl Street at 9 a.m. on Thursday, March
26, 2020 for presentment and, if necessary, for appointment of
counsel.

IT IS FURTHER ORDERED that the arraignment and conference

will proceed on Friday, March 27 at 12 p.m. in Courtroom 185,

500 Pearl Street. A trial date will be set at this conference.

Dated: New York, New York
March 13, 2020

pw Li.

DENISE COTE
United States District Judge
{

i
nk
vad
BO
3 :
agen siege me a anne

 
